Affirmed in Part and Reversed and Remanded in Part and Majority and
Concurring Opinions filed July 14, 2016.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-14-00572-CV

                       RICHARD ALAN HAASE, Appellant
                                           V.

 ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO & FRIEND, L.L.P.
              AND RANDALL SORRELS, Appellees

                      On Appeal from the 80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-17970


                     CONCURRING OPINION
      I agree with the majority opinion’s disposition. I write separately to note that we
need not address whether the Abraham Watkins Parties were required to authenticate
the exhibits attached to their February 2014 motion for summary judgment. No such
determination is required because the majority holds that this court can consider the
exhibits Haase attached to his own summary judgment response in affirming the trial
court’s summary judgment order.

      I disagree with any suggestion that the Abraham Watkins Parties were required to
authenticate readily available and easily verifiable WestlawNext printouts of federal
court opinions attached to the motion for summary judgment.

      For more than two decades, summary judgment movants have not been required
to authenticate excerpts from depositions taken in the case in which the motion was
filed. McConathy v. McConathy, 869 S.W.2d 341, 342 (Tex. 1994) (per curiam). “All
parties have ready access to depositions taken in a cause, and thus deposition excerpts
submitted with a motion for summary judgment may be easily verified as to their
accuracy.” Id. “Authentication is not necessary and is not required under the present
rules.” Id. (footnote omitted). Following this approach, no useful purpose is served by
requiring an affidavit authenticating electronic copies of court opinions that likewise are
readily available and easily verifiable.

      There is room to discuss whether McConathy’s practical rationale also applies to
the Abraham Watkins Parties’ reliance on deposition excerpts and court filings from the
underlying federal case given that Haase (1) was a named plaintiff in the underlying
case; and (2) relies upon the underlying case as his basis for suing attorneys who
represented him in the underlying case. If ready access and easy verification are
considered, then Haase is hard-pressed to explain how authenticity legitimately can be
questioned with respect to copies of depositions and court filings from his own federal
court case. Ultimately, however, the discussion is unnecessary because the majority
opinion’s analysis focuses on the exhibits attached to Haase’s summary judgment
response.


                                           /s/       William J. Boyce
                                                     Justice


Panel consists of Chief Justice Frost and Justices Boyce and Wise (Frost, C.J.,
majority).

                                                 2